DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-2, 4-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (2010/0198048) in view of Bigelow et al. (2017/0020422).
Regarding claim 1, Togawa discloses a medical device comprising:
a biosensor (combination of one of items 4, 44, and 54, with the respective one of items 7 and 57; see figures 2, 5-6, 8, and 15; and paragraphs 37-38, 49-52, 54, and 60) having an embedded sensor (combination of 57a with items 62a-c; see paragraphs 37, 54, 56, and 59; moreover, note that the reference suggests the need for other sensors here, at paragraphs 42 and 77) disposed within at least an (54 or cylindrical tube enclosing and outward of medication-solution channel 44a; see figures 6 or 9-10; and paragraph 51 or 56) and inner wall (cylindrical tube enclosing probe channel 44b; or the outer surface of probe 57; see figures 6 or 9-10; and paragraph 51 or 56) of said biosensor; and
a reservoir (44a; or the space between 54 and 57; see figure 6 or 9-10; and paragraph 51 or 56) disposed between said inner and said outer wall of said biosensor;
wherein said biosensor is disposed in a body (6; see figures 2, 5, and 8; and paragraphs 38, 49, and 54) of a patient; and
wherein said plurality of embedded sensors include at least one of a diagnostic sensor (see paragraphs 37, 54, 56, and 59) or a therapeutic sensor.

Togawa does not disclose a biosensor having a plurality of embedded sensors disposed within at least an outer and inner wall of said biosensor.
Bigelow et al. disclose one or more chemical sensors (103) of any of various types being embedded on the interior of a catheter (see figure 1; and paragraph 16). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Togawa by embedding one or more chemical sensors of Bigelow et al. on the inner surface of the outer tube of Togawa, in order to enable monitoring of medicine levels or biomarkers, as suggested by Bigelow et al. (see paragraph 13).
This combination of references meets the limitation:
a biosensor having a plurality of embedded sensors disposed within at least an outer and inner wall of said biosensor.

Regarding claim 2, this combination of references further teaches the medical device of claim 1, wherein said diagnostic sensor records data with respect to at least one of a structural integrity of said (see paragraph 16 of Bigelow et al.) or cellular data, flow dynamics, or ultrasound data (see paragraphs 37, 54, 56, and 59 of Togawa).
Regarding claim 4, this combination of references further teaches the medical device of claim 1, wherein said therapeutic sensor records data with respect to contents of said reservoir (see paragraph 43 of Togawa).
Regarding claim 5, this combination of references further teaches the medical device of claim 4, wherein said biosensor is includes a plurality of biosensors at one or more ends of said biosensor (see Togawa, paragraphs 37, 54, 57, and 59, and figures 2, 5-6, 8-10, and 15; or Bigelow et al., figure 1, and paragraph 16).
Regarding claim 6, this combination of references further teaches the medical device of claim 1, wherein said biosensor is mobile within the body of the patient (see paragraph 37 of Togawa).
Regarding claim 7, this combination of references further teaches the medical device of claim 4, wherein said biosensor wirelessly communicates data from said at least one of said therapeutic sensor or said diagnostic sensor to a database of said at least one external data receiving device (paragraph 43 of Togawa);
wherein said external data receiving device is at least one of a handheld storage device or a computer system (see paragraph 43 of Togawa).
Regarding claim 8, this combination of references further teaches the medical device of claim 1, further comprising:
a needle (Togawa item 4, 44, or 54; see figures 2, 5-6, 8-10, and 15, and paragraph 51 or 56) which accesses said reservoir.
Regarding claim 9, this combination of references further teaches the medical device of claim 8, further comprising:
an external pump (item 12 of Togawa; see paragraph 39); and
an external reservoir (item 10 of Togawa; see paragraph 39).
Regarding claim 10, this combination of references further teaches the medical device of claim 1, further comprising:
(Togawa, paragraphs 37 and 65) disposed in an outer wall of said biosensor.

Regarding claim 21, see the foregoing rejection of claim 1.  Examiner submits that the claim term “catheter” can be reasonably construed to include the tube or needle of Togawa and Bigelow et al.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/11/21, with respect to the previous art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Togawa and Bigelow et al.
Regarding Applicant’s remarks on pages 8-9, Examiner agrees that the current amendment overcomes the previous rejections based on Markle, as discussed in the interview.  Regarding Applicant’s remarks on pages 9-11 of the reply, Examiner agrees that the current amendment also overcomes the previous rejection based on Hunter and Hyde. 
This action is not made final because the new grounds of rejection were not necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wolfertz et al. discloses inner and outer walls enclosing what might be considered a reservoir (14; see figure 15) on a catheter.  However, there is no disclosure of sensors being embedded on these walls.  Moreoever, Examiner does not believe any modification to embed sensors on these walls would have been obvious, since the outer walls are an expandable section which serves for thermal insulation, and likely both the sensors and the expandable thermal insulation section would interfere with each other’s normal functioning.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852